9 N.Y.3d 914 (2007)
PETER J. CORINES, Appellant,
v.
SENTRY LIFE INSURANCE CO. et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 2, 2007.
Decided September 18, 2007.
Motion, insofar as it seeks leave to appeal as against United States Life Insurance Company and Continental Casualty Company, denied; motion, insofar as it seeks leave to appeal as against Sentry Life Insurance Company, dismissed as untimely. The prior application for leave to appeal to the Court of Appeals, made at the Appellate Division, insofar as against Sentry Life Insurance Company, was untimely (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [rev 3d ed 2005]).